Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical leak sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 6, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claim. Specifically, the limitations described as being “preferably” included render the claims indefinite, as it is unclear if these limitations are being claimed. For examination purposes it has been assumed that said limitations are not required by the claims.
Claim 7 recites the limitation "the electromagnetic arrangement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a detection volume” in line 3. It is unclear if this is in reference to the detection volume of claim 10. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sassone et al. (EP1085119A2) in view of Neven (EP2600119A1).
Regarding claims 1-3, 10, 15, 17-19, Sassone et al. teaches a safety device against leaks of liquid for a liquid-conducting household appliance or system (see abstract – reads on claim 19), the device being designed for connection between a source of liquid and a liquid-conducting household appliance  or system (see paragraph [0002]), the device comprising: a first pipe 8/8’/38 capable of carrying the liquid which comes from the source of liquid, a hydraulic unit 2/2’/32 having a duct 3/3’/51 capable of carrying the liquid, the hydraulic unit 2/2’/32 being upstream of the first pipe 8/8’ or downstream of the first pipe 38, a flow sensor 20/20’ in the hydraulic unit 2/2’/32; wherein the first pipe 8/8’/38 is connected in fluid communication with said duct 3/3’/51 and extends longitudinally at least in part within a second pipe 10/10’/40, which is impermeable to the liquid, in such a way that defined between at least part of the first pipe 8/8’/38 and of the second pipe 10/10’/40 is a gap having proximal and distal ends, wherein the hydraulic unit 2/2’/32 has a respective hydraulic body that defines said duct 3/3’/51, wherein the device optionally comprises a valve arrangement 4/5/4’ that is electrically switchable between a closing position and an opening position, to prevent or enable, respectively, passage of liquid through the first pipe 8/8’/38; an electrical leak sensor 25’ in the hydraulic unit 2’ being capable detecting liquid that leaked in the gap between the inner pipe 8/8’/38 and the outer pipe 10/10’/40 (reads on claim 10) (see figures 1-9 and paragraphs [0018]-[0040], [0068]-[0095], [0118]-[0140]). Sassone does not explicitly teach that the flow sensor is a non-mechanical flow sensor that includes at least two electrical detection elements within said duct. Neven teaches a non-mechanical electromagnetic induction flow sensor (see abstract – reads on claim 3) that includes at least two electrical detection elements 4, 5a, 5b mounted facing the inside of the duct with a support (see e.g. 2b, 3a) (reads on claim 2) at a detection region 2b of the duct, whereby varying regions are disposed on both upstream and downstream sides of the detection region 2b (reads on claim 15); thereby allowing for improved accuracy (see figures 1-4, paragraphs [0001]-[0003], [0014]-[0018]). Since Sassone et al. teaches a liquid transport system with a flow sensor and Neven teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Neven.
Regarding claims 4-6, Sassone et al. and Neven together teach the limitations of claim 3. Neven teaches in figures 1-4, paragraphs [0001]-[0003], [0014]-[0018] an electromagnetic arrangement 3a, 3b prearranged for generating an electromagnetic field in a direction transverse to the direction of a flow of the liquid in said duct 2, and a detection arrangement comprising at least two electrodes 4, 5a, 5b for detecting a potential difference induced by the flow of the liquid through said electromagnetic field, the at least two electrodes 4, 5a, 5b providing the aforesaid at least two electrical detection elements (reads on claim 4); wherein the at least two electrodes 4, 5a, 5b are both on the at least one support 3a and capable of being inserted in a transverse direction in said duct 2 and facing the inside thereof (reads on claim 5); wherein the electromagnetic arrangement has a configuration whereby the electromagnetic field is generated between two yokes (see e.g. 3a) (reads on claim 6).
Regarding claim 7, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. does not teach a sensor for measuring the electromagnetic field. Neven teaches in paragraphs [0002]-[0003] that the magnetic field determines the accuracy of the flow sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a magnetic field sensor may be included in the modified system so as to allow for improved determination of the accuracy of the flow sensor.
Regarding claim 16, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. teaches in paragraphs [0006] and [0026] an autonomous electrical supply source to supply electricity to electrical instruments.

Claims 2, 8-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sassone et al. (EP1085119A2) in view of Neven (EP2600119A1) as applied to claim 1 and further in view of Graff et al. (US20150082879).
Regarding claims 2, 8-9, Sassone et al. and Neven together teach the limitations of claim 1. Sassone et al. does not teach that the non-mechanical flow sensor is a hot-wire sensor. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor (reads on hot wire sensor – reads on claim 8) comprising at least two electrical detection elements NTC1-4 on at least one support 104, arranged in according to a direction a flow of the liquid in the duct 102, 106 (reads on claim 9); thereby allowing for improved accuracy (see paragraphs [0033], [0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a non-mechanical hot-wire flow sensor with at least two electrical detection elements may be mounted by a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al. 
Regarding claims 11-14, Sassone et al. and Neven together teach the limitations of claim 1. Neven teaches in figures 1-4, paragraphs [0001]-[0003], [0014]-[0018] an electromagnetic arrangement 3a, 3b prearranged for generating an electromagnetic field in a direction transverse to the direction of a flow of the liquid in said duct 2, and a detection arrangement comprising at least two electrodes 4, 5a, 5b for detecting a potential difference induced by the flow of the liquid through said electromagnetic field, the at least two electrodes 4, 5a, 5b providing the aforesaid at least two electrical detection elements; wherein the at least two electrodes 4, 5a, 5b are both on the at least one support 3a and capable of being inserted in a transverse direction in said duct 2 and facing the inside thereof. Sassone et al. does not teach that the electrical leak sensor comprises at least two further electrodes. Sassone et al. does not teach that the non-mechanical flow sensor is a hot-wire sensor. Graff et al. teaches a flow sensor (see abstract) that is a thermo-anemometer-type fluid flow sensor comprising at least two electrodes NTC1-4 on at least one support 104 (reads on claim 12), arranged in according to a direction a flow of the liquid in the duct 102, 106, at a peripheral position of the duct 102, 106 (reads on claim 11); whereby possible leakage may cause an electrical conduction between the two further electrodes NTC1-4; thereby allowing for improved accuracy (see paragraphs [0033]-[0041], [0051], figures 1-4). Since Sassone et al. teaches a liquid transport system with a flow sensor and Graff et al. teaches flow sensors for liquid carrying systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that electrical leak sensor may comprise at least two further electrical detection elements mounted on a support in the duct by Sassone et al. so as to allow for improved accuracy, as shown to be known and conventional by Graff et al. Hence, it is readily apparent that, in the modified system, the two electrodes and the two further electrodes may be mounted on separate portion of the support, on inside and outside portions of the duct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711